263 Ga. 346 (1993)
435 S.E.2d 37
IN THE MATTER OF J. DUNHAM McALLISTER. SUPREME COURT DISCIPLINARY NOS. 728, 729, 731, 732, 733, 742, 743, 744.
Supreme Court of Georgia.
Decided September 20, 1993.
William P. Smith III, General Counsel State Bar, Jeffrey R. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
In a prior ruling in these disciplinaries, we suspended J. Dunham McAllister for one year and conditioned his reinstatement upon his compliance with certain conditions precedent. In the Matter of J. Dunham McAllister, 261 Ga. 517 (407 SE2d 404) (1991). Because the one-year suspension has run and because McAllister has now satisfied the conditions precedent, we hereby reinstate him to the practice of law. However, we order that McAllister continue his psychotherapy until his psychologist or psychiatrist certifies to the Committee for Lawyer Impairment (the Committee) that treatment is no longer necessary *347 and the Committee approves that certification. At a minimum, the psychotherapy shall continue for six months. During the period of therapy, McAllister shall obtain, on a quarterly basis, a report from the psychologist or psychiatrist treating him and file that report with the Committee.
All the Justices concur.